DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1.	Claim 1 has been amended.
2.	Claims 1-10 remain pending.


Claim Rejections - 35 USC § 112

3.	The 35 U.S.C. 112 rejection of claims 1-10 is hereby withdrawn pursuant to the amendments filed on December 30, 2020.



Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



5.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

6.	Claims 1-10 are directed to determining a mortality score of a natural person, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind/mental processes). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-10 are directed a method including at least one step.  Accordingly, the claims Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a method, comprising:
receiving continuously, by a computer environment, an electronic transmission of data from a plurality of sources into a data acquisition server, the data being associated with a natural person and including one or more of;
comparing, through an application server, the data to a database to determine if the data is new; and
categorizing the data with respect to the natural person to determine relevance of
the data;
determining reliability of the data;
analyzing the data to determine the ^mortality score of the natural person through the application server and the user of an artificial intelligence engine associated with the application server;
continuing the process of receiving data, comparing the data to the database.
categorizing the data, determining reliability of the data, and analyzing the data in perpetuity;


The above-recited limitations set forth an arrangement where data is received to determine a mortality score of a natural person.  This arrangement amounts to both an observation (receiving data) and an evaluation (comparing and analyzing data and generating a mortality score representing a probability).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to the mortality score of a natural person, i.e. determining the probability that the natural person is deceased.  This arrangement amounts to managing personal behavior or relationships or interactions between people.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims (claims 9-11) do recite additional limitations:  
	A server
A database
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree 

[0016]	The system 301 comprises a data acquisition server 303 configured to receive electronic data transmission 302 from a plurality of services, including any of a broadcast service 305, an RSS service 307, a Pull API services 309, a Push API service 311, and any other service 313. The data is received by the data acquisition service, which is in communication and logically interconnected with a database 315.

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.


  The dependent claims, 2-9, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  

Response to Arguments
7.	Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed December 30, 2020.
  
(A)	Applicant argues that the present invention amounts to substantially more than an abstract idea and is novel over the prior art.

In response, Examiner respectfully disagrees.  In order for an alleged application of an abstract idea to be considered eligible, it must amount to significantly more than the abstract idea (i.e., pass step 2B of the Mayo test).  As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (networked client-server environment) using generic computer functions (displaying user interface controls and data). Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.


	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624